DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification states within the examples that LLex.65 is used as a layer. However, there is not description of what components form LLex.65. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to the adhesive agent layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The independent claim 1 recites two adhesive agent layers. The applicant has not stated which adhesive agent layer is the at least one polyethylene film adhered. 
Claim 3 recites the limitation "wherein each of the inner polyethylene film, the further polyethylene film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is dependent from claim 1 where multiple inner polyethylene films and the further polyethylene film has yet to be established.
Claim 4 recites the limitation "wherein each of the inner polyethylene film, the further polyethylene film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent from claim 1 where multiple inner polyethylene films and the further polyethylene film has yet to be established.
Claim 5 recites the limitation "wherein each of the inner polyethylene film, the further polyethylene film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent from claim 1 where multiple inner polyethylene films and the further polyethylene film has yet to be established.
Claim 17 recites the limitation "wherein each of the composite EVOH layer comprises EVOH having a thickness in the range of 10-30 microns”" in lines 4-.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 15. Claim 15 depends from independent claim 1 where the composite EVOH layer has not been established.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 10, 14, 15, 16, 20, 23, 24, 25. 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaschel et al. (DE 102005023337, hereinafter “Kaschel”).
In regard to claim 1, Kaschel discloses a laminated film [0095]. The laminate comprises a sealing layer S, a carrier layer T, a printed image D, and one or more intermediate layers Z [0010 and 0024]. The sealing layer S is formed from a polyolefin selected from mPE, HDPE, LDPE, LLDPE [0071]. The carrier layer T is formed from a polyester  [0068]. The sealant layer can be multilayer layered film that comprises the structure (S1/HV/EVOH/HV/S2/S3) [0083]. The film is produced by coextrusion [0072]. The HV represents an adhesive layer [0082]. The examiner considers the sealant layer to be the fifth layer which is a composite polyethylene film, wherein the composite polyethylene film comprises at least one coextruded polyethylene layer sandwiched by at least one polyethylene adhered to the adhesive agent layer and an inner polyethylene film. The sealant layer can be laminated with PET [0120]. Thus, the multilayer films comprise an outer polyethylene film, a first adhesive agent layer, a polyester film, and second adhesive agent layer, and a composite polyethylene film. 
In regard to claim 2, Kaschel discloses that the sealant layer can be multilayer layered film that comprises the structure (S1/HV/EVOH/HV/S2/S3) [0083]. Thus, the composite polyethylene film comprises an EVOH layer having first and second sides, wherein the composite EVOH layer comprises EVOH sandwiched by first and second tie layers; and said composite polyethylene film has a structure such that the composite EVOH layer, is sandwiched by first and second co-extruded polyethylene layers, and the first and second co-extruded polyethylene layers are further sandwiched by a further polyethylene film, said polyethylene film being adhered to the second adhesive layer. 
In regard to claim 3, Kaschel discloses that the films are mono-layered [0083].
In regard to claim 4, Kaschel discloses that the layers Sn are formed from a polyolefin selected from mPE, HDPE, LDPE, LLDPE [0071]. The adhesive agent layers are formed from modified polyethylene [0079].
In regard to claim 6, Kaschel discloses that the adhesive agent comprises a two-component polyurethane adhesive [0041].
	In regard to claim 7, Kaschel discloses that the polyester film is polyethylene terephthalate (PET) or amorphous PET [0050].
	In regard to claim 10, Kaschel discloses that the polyethylene is preferably LLDPE or LDPE [0071].
	In regard to claim 14, Kaschel discloses that the adhesive agent layers are formed from modified polyethylene [0079].
	In regard to claim 15, Kaschel discloses a multilayer film that comprises the structure 
T-D-S-T-D-Z//S-T-D-Z1//Z2//S [0061]. The substrate layers can be multilayer wherein the comprise the structure (S1/HV/EVOH/HV/S2/S3) [0083]. Thus, Kaschel discloses a composite polyester film having layer I which is a polyethylene film (S), layer II which is a co-extruded polyethylene layer (Z), layer III a metalized polyester film (T) [0026], layer IV which is an adhesive agent layer (Z1), wherein the composite film is disposed between the fourth layer and the first layer, such that the layer I is adhered to the adhesive agent layer of the fourth layer. 
	In regard to claim 16, Kaschel discloses Kaschel discloses a multilayer film that comprises the structure T-D-S-T//Z-D- S-T//Z1//Z2-D-S [0061]. The substrate layers can be multilayer wherein the comprise the structure (S1/HV/EVOH/HV/S2/S3) [0083]. Thus, Kaschel discloses a composite polyester film having layer I which is a polyethylene film (S), layer II which is a co-extruded polyethylene layer (Z), layer III a metalized polyester film (T) [0026], layer IV which is an adhesive agent layer (Z1), wherein the composite film is disposed between the fourth layer and the first layer, such that the layer I is adhered to the second adhesive agent layer of the fourth layer.
	In regard to claim 20, Kaschel discloses that the adhesive agent layers are formed from modified polyethylene [0079].
In regard to claim 23, Kaschel discloses that the films are mono-layered [0083].
In regard to claim 24, Kaschel discloses that the layers Sn are formed from a polyolefin selected from mPE, HDPE, LDPE, LLDPE [0071]. The adhesive agent layers are formed from modified polyethylene [0079].
In regard to claim 25, Kaschel discloses that the adhesive agent comprises a two-component polyurethane adhesive [0041].
	In regard to claim 26, Kaschel discloses that the polyester film is polyethylene terephthalate (PET) or amorphous PET [0050].
	In regard to claim 28, Kaschel discloses that the polyethylene is preferably LLDPE or LDPE [0071].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 12, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaschel et al. (DE 102005023337, hereinafter “Kaschel”).
In regard to claims 5, 8, 12, 17, and 21, Kaschel is silent with regard to the thickness of the layers in the multilayer film structure. Kaschel discloses all the recited layers of the multilayer laminate with the exception of the specific thicknesses of each layer, however, such are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses of the layers of the multilayer laminate of Kaschel motivated by the expectation of forming a multilayer laminate that meets the mechanical requirements for the intended purpose of utilize the laminate in a food packaging structure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782